Citation Nr: 1219422	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating peroneal tendonitis, right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 1985 and June 2006 to January 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that there are outstanding, relevant VA treatment records.  See August 2008 statement.  They must be associated with the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, a new examination should be conducted based on the Veteran's history of increased symptoms since the October 2007 VA examination, which is the most recent relevant medical record associated with the file.  See August 2008 statement.  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.   Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of the peroneal tendonitis of the right foot.  The examiner should review the claims file.  The examiner should address all symptoms and functional impairment, to include any occupational impairment, associated with the peroneal tendonitis.  The examiner should also estimate the level of impairment associated with the tendonitis, i.e. whether it is slight, moderate, moderately severe or severe.  

3.  Thereafter, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


